DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7-12, 15, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eastwood et al., US Pat. 3,886,578.
Regarding claims 1, 2 and 12, Eastwood teaches a resistor device (col. 1, line 5; see figure 1) for welding (output leads and/or wires are welded and/or bonded (col. 4, lines 15-20), comprising:
an insulating substrate 10 (col. 2, lines 57-65);
a function part 20 formed on the substrate;
a protection part 22 formed on the function part 20; and

Regarding claim 5, Eastwood teaches Ti at 100-500 AU (Angstrom Unit) and Pt and Au film at 1000-500 (Although, “1000-500” may be a misprint in col. 3, line 3, the examiner assumes the Pt and Au to be 1000-5000AU.).  Thus, Eastwood teaches the bonding electrode part (100 AU for Ti, 1000 AU for Pt and 1000 AU for Au equals 0.2 µm) having a thickness of less than 1 µm. 
Regarding claims 7-11, Eastwood teaches the electronic component, wherein a melting point of the high melting point metal of the active layer and the barrier layer is 1300 ºC or more (High melting point metal Ti, having melting point of 1400 ºC or higher.), and a melting point of the low melting point metal is lower than 1300 ºC (Low melting point metals, having a melting point of 1300 ºC or lower.).  Eastwood further teaches that the active layer 14 is Ti, the barrier layer 16 Pt, and the bonding layer 18 is Au (col. 2, lines 57-65).  
Regarding claim 15, Eastwood teaches a temperature sensor (temperature sensor film using vanadium dioxide or vanadium sesquioxide; col. 2, line 57 and col. 3, lines 5-10) comprising:
the electronic component for welding according to claim 1; and 
a lead bonded to the pair of the bonding electrode part (Au bonding layer 18 for welding or bonding output leads; col. 4, lines 15-20),

Regarding claim 16, Eastwood teaches melt-bonded joint between the lead and the bonding layer (welded and/or bonding of Au bonding layer and the lead; see col. 4, lines 15-20). 
Regarding claim 21, Eastwood teaches the lead boned to the bonding layer 18 (bonding or welding part; col. 4, lines 15-20) and the bonded part of the lead is exposed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-12 is/are rejected under 35 U.S.C. 103 as being obvious over Matsudate et al. JP 2013-008918 (Applicant cited with machine translation) in view of Frank et al., US Pat. 4,129,848.
Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  See below.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1 and 2, Matsudate teaches an electronic component for welding (Matsudate teaches a thermistor element [see paragraph 0023 and figure 1] having electrodes [Ti, and/or Pt], the electrodes having high melting point for welding and/or soldering.], comprising: 
an insulating substrate 3;	
a function part 11 (thermistor; paragraph 0023) formed on the insulating substrate; 
a protective part (protection layer 13 and/or 31) formed on the function part; and
at least a pair of bonding electrode parts electrically connected to the function part, wherein the bonding electrode part includes at least an active layer 7a’ (see figure 1b) formed on the insulating substrate 3 and including a high melting point metal as a main component (comprises of Ti, Si, Mo, Cr, Al and/or a combination thereof; paragraph 0023), a barrier layer 9a’ formed on the active layer 7a’ and including a high melting point metal as a main component 
Matsudate teaches the claimed invention except for using welding as one of attachment method.
Frank teaches using a welding or any other convenient method for attaching leads 122, 124 to electrodes 110 of resistor devices (col. 5, lines 35-40, also see figure 1).
It would have been obvious to one skill before the effective filing date of the current invention to have combined the teachings of Frank with Matsudate, since welding and/or other methods is/are employed for the purpose of attaching leads to electrodes of resistor devices.  
Regarding claim 3, Matsudate teaches the electronic component, further comprising an electrode film (portion of electrode 9a in direct with, and covered by the functional portion 11; see figure 1b) formed on the insulating substrate 3 to be interposed between the function part 11 and the bonding electrode part (electrodes).
Regarding claim 4, Matsudate teaches the electronic component, wherein the electrode film (portion of electrode 9a in direct with, and covered by the functional portion 11; see figure 1b) is formed under a film of the function part 11 formed in a film shape.
Regarding claims 7, 8 and 11, Matsudate teaches the electronic component, wherein a melting point of the high melting point metal of the active layer and the barrier layer is 1300 ºC or more (High melting point metals, Ti, Cr and Mo, in paragraph 0023 have melting point of 1400 ºC or higher.), and a melting point of the low melting point metal is lower than 1300 ºC (Low melting point metals, Ag, Cu and Au in paragraph 0023 have a melting point of 1300 ºC or lower.).  
Regarding claims 9 and 10, Matsudate teaches that the active layer 7a’ may compose of Ti, Cr and/or Mo (paragraph 0023), and that the barrier layer 9a’ may compose of at least Pt (paragraph 0023).
 Regarding claim 12, Matsudate teaches the claimed invention including mounting the thermistor device to a mounting board 19 (see figure 2).  Matsudate, however, do not teach using a welding method.
Frank teaches attaching method using welding or any other convenient method (col. 5, lines 35-40, also see figure 1).
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Frank with Matsudate, since welding and/or other methods is/are employed for the purpose of attaching and/or mounting.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastwood in view of Britton et al., US Pub. 2013/0199826.
Regarding claim 13, Eastwood teaches the claimed invention except for the mounting board being a multilayer board. 
Britton teaches printed electronics, such as printing interconnections and resistors (array of transistors) to a printed circuit board (paragraph 0002) to produce complete modules (paragraph 0004).
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Britton with Eastwood, since forming (printing) interconnections and array of resistor to a print circuit board allows production of complete modules (larger devices to drive a display; paragraph 0004).
Regarding claim 14, Eastwood teaches the claimed invention (thin film device) except for the mounting board being flexible.
Britton selects elastic substrate material (paragraphs 0020-0021) for its deformability.
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Britton with Eastwood, since the elastic materials taught by Britton allows for producing flexible sensors.  

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastwood in view of Nakamura, JP 2006-049620 (Applicant cited with translation).
Regarding claim 17, Eastwood teaches the claimed invention including lead bonding.  However, Eastwood does not state using diffusion bonding.
Nakamura (paragraphs 0007-0008) using diffusion bonding to improve bonding strength between the resistor and the lead terminals and to reduce electrical contact resistance.
It would have been obvious to one skill in the art before the filing date of the current invention to have combined the teachings of Nakamura with Eastwood, since diffusion bonding taught by Nakamura improved bonding strength without increasing electrical contact resistance.
  
Regarding claim 18, Eastwood teaches the claimed invention except for the lead having a thin plate or foil shape. 
Nakamura teaches a thin plate shaped leads 12a to 12d (see figure 1) comprising of copper alloy (paragraphs 0015-0016) being diffusion bonded to reduce electrical contact resistance and achieve high bonding strength (paragraph 0007-0008).


Regarding claims 19 and 20, Eastwood teaches the claimed invention except for the lead containing copper alloy. 
Nakamura teaches the lead comprising copper alloy (paragraphs 0015-0016) for its highly conductive properties, thus preventing increasing the electrical contact resistance.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastwood in view of Britton et al., US Pub. 2013/0199826.
Eastwood teaches the claimed invention except for the lead being an insulating coated lead wire.
Britton teaches a thermistor (see figure 1 and paragraph 0046) having lead wires 36 and 38 connected thereto.   
	It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Britton with Eastwood, since the insulation covered leads prevent short circuiting. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsudate in view of Frank and in further view of Ozaki et al., JP 2014-116456 (Applicant cited with translation).

Ozaki teaches (paragraphs 0031-0032, 0044-0045 and figure 1) making the bending strength of 400 MPa or more and the thickness of 2 mm or less in an insulated substrate which forms a resistor (for the purpose of controlling/miniaturizing the resistor).
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Ozaki with Matsudate and Frank, since controlling the thickness and/or the bending strength allows for producing a miniaturized and/or smaller resistor devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoneda et al., Brown et al., Tani et al., Haspeslagh, Eastwood et al., ‘790 and LeRoy et al., teach high temperature sensors with welding and/or bonding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833